DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 5/10/21.  Claims 1, 5, 6, 8-13, and 15-21 are pending in the application.  Claims 2-4, 7, and 14 have been cancelled.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 5, 6, 8-13, 15-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US 6,006,225) and further in view of Anderson et al. (US 2013/0124525) and Kunnatur et al. (US 2014/0351203).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Anderson and Kunnatur, and further in view of Bourbonnais et al. Pub No. 20140279892 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 8-13, 15-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US 6,006,225) and further in view of Anderson et al. (US 2013/0124525) and Kunnatur et al. (US 2014/0351203).

With regard to Claim 1, Bowman teaches a system comprising: 
one or more processors (Bowman, Col. 5 Li. 34-40) configured to:
receive a set of previously run queries (Bowman, Col. 8 Li. 49-54, In accordance with the invention, each time a user performs a search, the web server 131 stores information about the submitted query in a log entry of a query log 135. In addition, the web server 131 generates daily query log files 135(1)-135(M) which each contain the log entries for a respective day), 
determine a set of query fragments present in the set of previously run queries (Bowman, Col. 9 Li. 14-18, In step 410 the generation process 136 goes through the most recent daily query log file to identify all multiple-term queries (i.e., queries comprised of more than one term) that returned at least one item ("items_found">0) in the query result.);
receive a set of logs (Bowman, Col. 8 Li. 49-54, In accordance with the invention, each time a user performs a search, the web server 131 stores information about the submitted query in a log entry of a query log 135. In addition, the web server 131 generates daily query log files 135(1)-135(M) which each contain the log entries for a respective day);
for a given log, determine which query fragments in the set of query fragments are present in the given log (Bowman, Col. 9 Li. 18-22, In step 420, the 
for a given combination of query fragments in the set of query fragments, determine a number of logs in the set of logs that include the given combination of query fragments (Bowman, Fig. 5a & Col. 10 Li. 42-49, In this figure, it is assumed that the generation process 136 has already processed many thousands of log entries. For each key term 140 stored in the table 137 A, there is a related terms list 142 such that each related term in the list is coupled with a prefix and a value 146 representing the correlation score. Each time the key term 140 and a related term 142 are used together in a query, the related term's value 146 is incremented.);
based at least in part on the determined number of logs in the set of logs that include the given combination of query fragments, generate a partition at least in part by using the given combination of query fragments, (Bowman, Col. 12 Li. 5-12, For example, if a relatively large number of users have searched for the book Into Thin Air by Jon Krakauer over the past week, the correlations "T-THIN," "T-AIR," between the terms "T-INTO," and "A-KRAKAUER" will likely be correspondingly high; a query which consists of a subset of these terms will thus tend to produce a related terms lists which includes the other terms.); and 
re-index a piece of log data at least in part by adding the piece of log data to the partition generated at least in part by using the given combination of query fragments (Bowman, Col. 12 Li. 5-12, For example, if a relatively large number of users have searched for the book Into Thin Air by Jon Krakauer over the past week, the correlations and
a memory coupled to the one or more processors and configured to provide the one or more processors with instructions (Bowman, Col. 5 Li. 38-40).
Bowman doesn't expressly discuss generating a bitset for the given log, wherein each bit in the bitset corresponds to a query fragment in the set of query fragments, and wherein a given bit in the bitset is set based at least in part on whether a corresponding query fragment is present in the given log.
Anderson teaches generating a bitset for the given log, wherein each bit in the bitset corresponds to a query fragment in the set of query fragments (Anderson, pa 0187, search store location information holding location keys for data records having the particular search key), and wherein a given bit in the bitset is set based at least in part on whether a corresponding query fragment is present in the given log (Anderson, pa 0187, location information might be a bitvector, in which each bitset indicates explicitly or implicitly a data record in the dataset 320G).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bowman with the teachings of Anderson because it reduces the size necessary to store location information for searching purposes (Anderson, pa 0188).
It is likely that the method of Bowman first stores the terms from the book Into Thin Air by Jon Krakauer in a different related terms list before their new popularity over 
Kunnatar teaches for a given combination of query fragments in the set of query fragments, determine a number of logs in the set of logs that include the given combination of query fragments (Kunnatur, pa 0038, determine information provided by the terms servers and index servers for query <Gangnam><style>) 
re-index a piece of log data at least in part by adding the piece of log data to the partition generated at least in part by using the given combination of query fragments, wherein the piece of log data was previously included in a different partition (Kunnatur, pa 0040, A search term may be "promoted" from term servers 46 to index servers 48 based at least at least in part on the pre-determined hit-threshold number, A determination that the number of content objects of the posting list exceeds the pre-determined hit-threshold number, portions of the posting list associated with the search term are distributed to the posting list of one or more index servers 48 associated with the search term in accordance with the content object type of the content objects in the posting list of term servers 46 associated with the search term.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bowman in view of Anderson with the teachings of Kunnatur because maintaining partitions appropriately can improve performance and reliability in accessing the database (Kunnatur, pa 0024).

Claim 5, Bowman in view of Anderson and Kunnatur teaches the system of claim 1, wherein the set of query fragments comprises fragments of queries determined to be common among the set of previously run queries, (Bowman, Col. 9 Li. 18-25, In step 420, the generation process 136 correlates each query ("key") term found in the set of queries to related terms that were used with the key term in a particular query, and assigns the related term a correlation score 146. The correlation score indicates the frequency with which specific terms have historically appeared together within the same query during the period reflected by the daily query log.).

With regard to Dependent Claim 6, Bowman in view of Anderson and Kunnatur teaches the system of claim 5, wherein a query fragment is determined to be common based at least in part on an analysis of a frequency of occurrence of the query fragment in the set of previously run queries (Bowman, Col. 9 Li. 22-25, The correlation score indicates the frequency with which specific terms have historically appeared together within the same query during the period reflected by the daily query log.).

With regard to Dependent Claim 8, Bowman in view of Anderson and Kunnatur teaches the system of claim 1, wherein the one or more processors are further configured to perform partition rebuilding, (Bowman, Col. 12 Li. 16-23, Replace Old Query Correlation Table With New Query Correlation Table).

Claim 9, Bowman in view of Anderson and Kunnatur teaches the system of claim 8, wherein the partition rebuilding is performed periodically (Bowman, Col. 9 Li. 29-34, Finally, in step 450, the generation process 136 creates a new correlation table 137 and replaces the existing query correlation table. In the preferred embodiment, the generation process 136 is executed once per day at midnight, just after the most recent daily query log is closed.).

With regard to Dependent Claim 10, Bowman in view of Anderson and Kunnatur teaches the system of claim 8, wherein the partition rebuilding is performed based at least in part on an evaluation of a second set of previously run queries, (Bowman, Col. 9 Li. 18-31, In step 420, the generation process 136 correlates each query ("key") term found in the set of queries to related terms that were used with the key term in a particular query, and assigns the related term a correlation score 146. The correlation score indicates the frequency with which specific terms have historically appeared together within the same query during the period reflected by the daily query log. In step 430, the generation process 136 stores the terms coupled with their correlation scores in a daily results file. In step 440, the generation process 136 merges the daily results files for the last M days. Finally, in step 450, the generation process 136 creates a new correlation table 137 and replaces the existing query correlation table. )

With regard to Dependent Claim 11, Bowman in view of Anderson and Kunnatur teaches the system of claim 1, wherein generating the partition includes evaluating a plurality of candidate partition sets (Bowman, Col. 7 Li. 24-27, For each term in the query, the selection process 139 retrieves the respective related terms list 142 (if any) from the correlation table 137, and if multiple lists result, merges these lists together & Col. 12 Li. 5-12, For example, if a relatively large number of users have searched for the book Into Thin Air by Jon Krakauer over the past week, the correlations "T-THIN," "T-AIR," between the terms "T-INTO," and "A-KRAKAUER" will likely be correspondingly high; a query which consists of a subset of these terms will thus tend to produce a related terms lists which includes the other terms.).

With regard to Dependent Claim 12, Bowman in view of Anderson and Kunnatur teaches the system of claim 11, as discussed above.  Kunnatur teaches evaluating the plurality of candidate partition sets includes estimating a cost associated with building a given candidate partition set (Kunnatur, pa 0030, the pre-determined hit threshold number may be determined based at least in part on an index-to-term-server allocation ration of computing devices (e.g. servers), latency or throughput analysis of varying the predetermined hit-threshold number, an aggregate network utilization for sending term server 46 posting lists to or from partition aggregators 44, a frequency of search queries containing a particular search term, the frequency of live updates for a particular search term, constraints specific to a particular family of search terms, or any combination thereof).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bowman in view of Anderson to have included the teachings of Kunnatur because the 

With regard to Dependent Claim 13, Bowman in view of Anderson and Kunnatur teaches the system of claim 11, wherein evaluating the plurality of candidate partition sets includes analyzing a savings associated with building a given candidate partition set, (Kunnatur, pa 0030, the pre-determined hit threshold number may be determined based at least in part on an index-to-term-server allocation ration of computing devices (e.g. servers), latency or throughput analysis of varying the predetermined hit-threshold number, an aggregate network utilization for sending term server 46 posting lists to or from partition aggregators 44, a frequency of search queries containing a particular search term, the frequency of live updates for a particular search term, constraints specific to a particular family of search terms, or any combination thereof). 
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bowman in view of Anderson to have included the teachings of Kunnatur because the partitioning may also improve performance and reliability in accessing the database (Kunnatur, pa 0024).

With regard to Dependent Claim 15, Bowman in view of Anderson and Kunnatur teaches wherein indexing a piece of log data includes: determining that the piece of log data includes one or more query fragments corresponding to the partition, 
adding the piece of log data to the partition in response to the determination (Bowman, Col. 10 Li. 58-60, If the related term is not found, the generation process 136 adds the related term and assigns it a beginning value.).

With regard to Dependent Claim 16, Bowman in view of Anderson and Kunnatur teaches the system of claim 1 the one or more processors are further configured to receive a query for log data, (Bowman, Col. 7 Li. 14-23, In operation, when a user submits a query to the web site 130, the web server 131 passes the query to the query server 132, and the query server applies the query to the bibliographic database 133.  If the number of items found exceeds a certain threshold (e.g., 50), the query server 132 invokes its related term selection process ("selection process") 139 to attempt to identify one or more related terms to suggest to the user. The selection process may alternatively be invoked without regard to whether a certain item count has been reached.).

Claim 17, Bowman in view of Anderson and Kunnatur teaches the system of claim 16, wherein the one or more processors are further configured to rewrite the query based at least in part on the generated partition, (Bowman, Col. 12 Li. 27-34, the query server uses the query correlation table 137 to select related terms to be suggested to the user. When a user performs a search which identifies more than a predetermined number of items, the related term selection process ("selection process") 139 returns a query result listing items that match the query along with a set of related terms generated from the query correlation table.).

With regard to Dependent Claim 18, Bowman in view of Anderson and Kunnatur teaches the system of claim 17, wherein the one or more processors are further configured to use the rewritten query to search the generated partition (Bowman, Col. 13 Li. 63 – Col. 14 Li. 7, the related terms are presented though hypertextual links which combine both the original query term(s) and a respective related term. For example, if the user enters the query "ROUGH" in the subject field, three additional hyper link may be displayed on the query result page, each of which generates a modified search when clicked on by the user. Each of these links is formed by combining the user's query with a related term (e.g., the three hyperlinks might be "ROUGH-GUIDE," "ROUGH-LONDON," and "ROUGH-TERRAlN"). When the user clicks on one of these links, the corresponding modified query is submitted to the search engine).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Anderson and Kunnatur, and further in view of Bourbonnais et al. Pub No. 20140279892 A1.

With regard to Dependent Claim 19, Bowman in view of Anderson and Kunnatur teaches the system of claim 1, wherein the one or more processors are further configured to: determine a partition recommendation based at least in part on the set of query fragments (Bowman, Col. 12 Li. 6-12).
Bowman in view of Anderson and Kunnatur does not expressly teach provide the partition recommendation to a user for review and receive user input indicating approval of the partition recommendation, wherein the partition is generated based on the received user approval. 
Bourbonnais teaches determine a partition recommendation based at least in part on the set of query fragments, (Bourbonnais, See [0008],generating a recommended partitioning of the plurality of data elements into one or more replication groups, based on the one or more transaction patterns, that are optimized toward a partitioning goal). Here, the transaction patterns are query fragments. 
provide the partition recommendation to a user for review, (Bourbonnais, See [0028], A database administrator 122 reviews the recommended group partitions and makes any alterations that may be appropriate).
receive user input indicating approval of the partition recommendation wherein the partition is generated based on the received user approval,  (Bourbonnais, See[0034], Block 208 presents the recommendations to a database 
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bowman in view of Anderson and Kunnatur to have included the teachings of Bourbonnais because it allows administration over the decision.

Response to Arguments
Rejection under 35 U.S.C. 103
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Anderson (US 2013/0124525).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169